 In the Matter of R. K.O. RADIO PICTURES,INC., COLUMBIA PICTURESCORP.,SAMUEL GOLDWYN STUDIOS, LOEW'S INCORPORATED,PARAMOUNTPICTURES,INC.,REPUBLIC PRODUCTIONS,INC., 20TH CENTURY-FOXFILM CORP.,PRINCIPAL ARTISTS PRODUCTIONS,UNIVERSAL PICTURESCO., INC.,WARNER BROS.PICTURES,INC., VANGUARD FILMS, INC.andSCREEN PLAYERS UNIONCases Nos. 21-R-2263 to 21-R-2273 inclicsive, respectively.DecidedNovember 8, 1944Freston d Files,byMr. Arthur Freston,of Los Angeles, Calif., forWarner Bros.Mitchell, Silberberg d Krupp, by Mr. Jaques Leslie,of Los An-geles, Calif., for R. K. 0., Columbia, and Principal Artists.O'Melveny d Myers,byMr. John Whyte,of Los Angeles, Calif.,for Paramount.Wright d Millikan, by Mr. Charles E. Millilcan,of Los Angeles,Calif., for Vanguard.Loeb d Loeb,byMr. Milton H. Schwartz,of Los Angeles, Calif.,for Loew's, Universal, Republic, and Goldwyn.Mr. Alfred Wright,of Los Angeles, Calif., for 20th Century-Fox.Mr. Alexander H. Schullman,of Los Angeles, Calif., for the Inde-pendent.Beilenson d Berger, by Mr. William Berger,of Los Angeles, Calif.,for the Guild.Mr. William R. Cameron,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Screen Players Union, herein calledthe Independent,alleging that questions affecting commerce hadarisen concerning the representation of employees of R. K. O. RadioPictures, Inc., Los Angeles, California, Columbia Pictures Corp.,Hollywood, California, Samuel Goldwyn Studios, Los Angeles, Cali-59 N. L.R. B., No. 32.-132 R.K. O. RADIO PICTURES, INC.133fornia,Loew's Incorporated, Culver City, California, ParamountPictures, Inc., Los Angeles, California, Republic Productions, Inc.,Hollywood, California, 20th Century-Fox Film Corp., Los Angeles,California, Principal Artists Productions, Culver City, California,Universal Pictures Co., Inc., Universal City, California, Warner Bros.Pictures, Inc., Burbank, California, and Vanguard Films, Inc., Cul-ver City, California, herein respectively called R. K. 0., Columbia,Goldwyn, Loew's, Paramount, Republic, 20th Century-Fox, PrincipalArtists,Universal,Warner Bros., and Vanguard, and collectivelycalled the Companies, the National Labor Relations Board providedfor an appropriate consolidated hearing upon due notice beforeCharles M. Ryan, Trial Examiner. Said hearing was held at LosAngeles, California, commencing on March 6 and continuing on vari-ous intermediate dates to July 5, 1944.The Companies, the Inde-pendent, and Screen Actors Guild, Inc., herein called the Guild, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.Goldwyn moved the dismissal of the petitionfiled by the Independent in Case No. 21-R-2265 in which it is in-volved.For reasons hereinafter appearing, this motion is herebygranted.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYR. K. 0. Radio Pictures, Inc., a Delaware corporation having itsprincipal office in New York City, operates a studio for the productionof motion pictures in the city of Los Angeles, California. It manu-factures currentlyin excessof 30 feature length motion pictures peryear.R. K. 0. concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.Columbia Pictures Corp., a New York corporation having its prin-cipal office and place of business in New York City, is engaged in themanufacture of motion pictures. It also distributes motion pictureswhich it produces, though some of its pictures are distributed byforeign distributingcompaniesand licenses.It holds the stock ofvariousforeign distributing companies and of the following subsid-iary corporations: Screen Gems, Inc., a California corporation;Columbia Pictures Corp. of Louisiana, Inc., a Louisiana corporation;and Darmour, Inc.,,a California corporation.During 1943 Columbiapurchased approximately 16,000,000 feet of film from vendors located 134DECISIONS OF NATIONAL LABQR RELATIONS BOARDin the city of Los Angeles, and expended approximately $13,600,000 inthe production of motion pictures. For the 1942-1943 season Columbiaproduced 35 feature length motion pictures and made approximately7,000 prints of these pictures, of which approximately 6,545 wereshipped to points outside the State of California. Columbia also pro-duced, for use during the same season, 28 short subjects, and madeapproximately 2,800 prints of these pictures, of which approximately2,492 were shipped to points outside the State of California.Theprints and pictures hereinabove described were distributed by Colum-bia through its office in New York City.We find that Columbia isengaged in commerce within the meaning of the National LaborRelations Act.Loew's Incorporated, a Delaware corporation engaged in the busi-ness of producing and distributing motion pictures, and whose prin-cipal office is located in New York City, operates studios located atCulver City, California.During the course of each calendar year,Loew's produces more than 30 feature length motion pictures, and anumber of cartoons and short subjects. It causes the prints of thesepictures to be distributed throughout the United States and variousforeign countries.Loew's employs many thousands of employees,both in the State of California and in the State of New York. Loew'sconcedes that it is engaged in commerce within the meaning of theNational Labor Relations Act.Paramount Pictures, Inc., is a California corporation engaged inthe production, distribution, and exhibition of motion pictures, hav-ing a principal office and place of business in New York City, andproduction facilities located in Los Angeles, California.Paramountis also a parent company with which are associated more than 100subsidiary and affiliated corporations, located both within and with-out the United States, which are primarily engaged in the exhibitionof motion pictures.Paramount purchased more than 40,000,000 feetof film for use in the production of motion pictures during the calen-dar year of 1943, from vendors located in the city of Los Angeles.During the same period it expended approximately $16,500,000 in theproduction of motion pictures; produced 29 feature length pictures,of which approximately 4,500 prints were made; produced 13 shortsubjects, of which approximately 1,000 prints were made, and pro-duced 104 issues of news reel, of which approximately 450 prints weremade of each issue.These prints were distributed by Paramountthrough a series of exchanges maintained by it in this country andabroad.Paramount concedes that it is engaged in commerce withinthe meaning of the National Labor Relations Act.Republic Productions, Inc., a New York corporation whose prin-cipal office is located in New York City, operates studios for the pro-duction of motion pictures in Hollywood, California. It produces R.K. O. RADIO PICTURES, INC.135more than 30 feature length motion pictures each year, which it dis-tributes for exhibition throughout the United States and in severalforeign countries.Republic concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.20th Century-Fox Film Corp. is a New York corporation engagedin the, production and distribution of motion pictures, having its prin-cipal place of business in New York City but also maintaining a placeof business in the city of Los Angeles, California.Various subsidi-ary corporations distribute its motion pictures in foreign countriesand in the greater part of the United States; no subsidiary, however,is engaged in the production of motion pictures.During the fiscalyear of 1943, 20th Century-Fox purchased several million feet of posi-tive and negative, film, the greater portion of which was purchasedwithin the State of California from suppliers who obtained the filmfrom sources outside the State of California.During the same pe-riod, it expended more than $20,000,000 in the production of motionpictures, produced approximately 40 feature length pictures, andcaused more than 10,000 prints to be made of all its pictures.Only asmall proportion of these prints, however, were shipped from its placeof business in the State of California to points outside the State ofCalifornia, inasmuch as most of such prints were made in the State ofNew York and distributed from that point. It produced no shortsubjects or news reels during said period. It employs approximately3,500 production employees in its studio at Los Angeles. 20th Cen-tury-Fox concedes that it is engaged in commerce within the meaningof the National Labor Relations Act.Principal Artists Productions is a limited partnership, organizedunder the laws of the State of California, whose principal office is lo-cated in Culver City, California.During the calendar year 1943 itproduced more than three feature length motion pictures which weredistributed through the United States for exhibition. It does not,however, distribute its own pictures.Principal Artists concedes thatit is engaged in commerce within the meaning of the National LaborRelations Act.Universal Pictures Company, Inc., a Delaware corporation whoseprincipal office is located in New York City and whose studio islocated at Universal City, Los Angeles County, California, is engagedin the production of motion pictures, which are distributed princi-pally by Universal Film Exchanges, Inc.The raw film used by Uni-versal in the production of motion pictures is shipped from New YorktoUniversal City, where motion picture negatives are made; themajority of such negatives are then shipped to Fort Lee, New Jersey,where positive prints are made; and the prints are distributed fromthe laboratory in New York to various points throughout the UnitedStates for the purposes of exhibition in motion picture theaters. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal produces more than 30 feature length motion pictures anda number of short subjects during each calendar year.There is a con-stant flow in interstate commerce of the prints made of such pictures.Universal concedes that it is engaged in commerce within the mean-ing of the National Labor Relations Act.Warner Bros. Pictures, Inc., is a Delaware corporation whose prin-cipal office and place of business is located in New York City. Itsprincipal studio is located at Burbank, California, where it employsmore than 3,000 employees, not including those employed on a dailybasis.It distributes its motion pictures through Vitagraph, Inc., asubsidiary corporation,whichmaintains exchanges in 31 citiesthroughout the United States.Warner Bros. usually produces morethan 30 feature length pictures each year at its Burbank Studio.During its fiscal year ending August 27, 1943, it expended more than$19,000,000 on the production of motion pictures.Some of the printsof its- pictures are printed in California, but others are printed inNew York from master negatives shipped from California for the.purpose of printing and distribution.For the purposes of this pro-ceeding, Warner Bros. concedes that it is engaged in commerce withinthe meaning of the National Labor Relations Act.Vanguard Films, Inc., is a corporation incorporated under the lawsof the State of California on or about August 2, 1942, whose prin-cipal place of business is located in Culver City, California. It isnot affiliated with either a parent or subsidiary company.During itsfiscal year ending in February 1944, Vanguard purchased approxi-mately 600,000 feet of motion picture film, though it had not com-pleted the production of any feature length pictures or made anyshort subjects, during such year.As of the date of commencement ofthe hearing herein, Vanguard was engaged in the production of amotion picture, of which it was contemplated that prints would bemade and exhibited in various theaters throughout the United States,and, on such date, it employed approximately 200 employees.Wefind that Vanguard is engaged in commerce within the meaning ofthe National Labor Relations Act.It was stipulated by the parties at the hearing that Samuel Gold-wyn Studios is not a producing organization, but a rental organiza-tion, and therefore does not hire extras.Inasmuch as it thus appearsthat Goldwyn is not an employer of employees within the unit in-,volved in this proceeding, we shall direct that the petition herein filedby the Independent with respect to Samuel Goldwyn Studios bedismissed.II., THE ORGANIZATIONS INVOLVEDScreen Players Union is an unaffiliated labor organization admit-ting to membership employees of the Companies.- R.S4 O.RADIO PICTURES, INC.137Screen Actors Guild, Inc., is a labor organization affiliated with theAssociated Actors and Artistes of America, which in turn is affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Companies.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Independent, by letters dated October 27, 1943, informed eachof the Companies of its claim that the Independent, through its Com-mittee, had been designated as collective bargaining representativeby the majority of the actively working extras and/or actors who areClass B members of the Guild, and requested recognition and a col-lective bargaining conference.The Companies respectively repliedby letter, stating that they were parties to a collective bargainingagreement with the Guild, and refusing to grant the Independent'srequests so long as such agreement was in effect, or until it shall havebeen determined that the Guild no longer represents the extraplayers."A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Independent represents a substantialnumber of employees in the unit hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Companies within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Independent seeks a unit composed, in general, of extras em-ployed by the Companies to perform before the motion picture cam-era.It designates those whom it seeks as the extra players, andwould include within the unit not only those performing strictlyextra work,3 but also those performing other types of work which it1The basic contract between the Companies and the Guild was executed,as hereinafterabove set forth, onMay 15, 1937,for a termof 10years,but with aprovision for negotia-tion of modifications proposed by committees appointedby each ofthe parties at jointmeetings of such committees to beheld on April 1 of each year.In its recognition clause,this contract specifically provides for termination by the Companies at any time that theGuild is determined by this Board not to be the exclusive collective bargaining agent.The parties,at the hearing,did not urge the contract as a bar to this proceeding.2 The Regional Director reportedthat theIndependent submitted 1,615 authorizationcards, all bearing apparently genuine original signatures,and bearingdates from March1943 through January 1944,designating the Independent,through its Committee, ascollective bargaining representative.Of the signatures affixed to said cards,1,542 werethe names of persons whose names were on the Class B membership list of the Guild, con-sisting of the names of 4,767 employees within the unit claimedby theIndependent to beappropriate.The Guild relies on its closed-shop contract,covering all actors and extras, as sufficientlyestablishing its interest herein.3The greater portion of extra work is performed under employment obtained throughassignment by Central Casting Corporation,which is a corporation organized by a numberof-motion picture producing companies,substantially the same as those involved in thisproceeding,for the purpose of engaging extra talent. 40138DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontendsthat manyextraplayers throughout the history of the indus-try have customarily been employed to perform.The Independentfurther defines the unit whichit seeks as comprising all persons whoperform within the various classificationsof extra workset forth in,the proposed "Code for Extra Players"formulatedby the Guild inOctober 1939, hereinafter discussed, together with allextra'playerswho, pursuant to day player, stock, or free-lance contracts, within cer-tain specified salary ranges, perform in bits orsmall parts.The Inde-pendent, however, would limit the unit to those performing the fore-going types of work who are now members in Class B of the Guild'spresent division of membership, as distinguished from the Guild'sClass A and Class A Junior members.-The record reveals that there is some differenceof opinion as tothe meaning of the term "extras."However, the meaning of the termherein adopted is that which designates generally the extras or extra-players, who perform extra work as distinguished from bits and partswhich involve the speaking of atleast aline or lines of essential storydialogue.¢Extra work is further delineated in the proposed "Codefor Extra. Players," to which reference is made by the Independentin describing the unit which it seeks, which was formulated by theGuild and presented to the Standing Committee of the producers andthe Guild on October 26, 1939, as the basis of the Guild's demands inarbitration which it was then seekingto secure.This document setforth the proposed wage rates and other provisions as to workingconditions of those performing within various categoriesof extrawork.The categories listed therein may be summarily described asincluding performances of atmospheric or background work in crowds,as wellas in smallergroups, and numerous types of individual work,4 Section 3 (b) of the 1937 basic contract between the motion picture producers and theGuild adopts,as its definition of "extras,"the provisions of the former N. R. A. motionpicture code relating to extras, as follows :The term "extra player"or "extras"includes stand-ins, dancers,cowboys and all otherclassifications included under the term as used in the'lotion Picture Code under theNational Industrial Recovery Act and the rules enacted pursuant thereto or underIndustrial Order No 16-A hereinbefore referred to, except stunt men who are specifi-cally treatedin thisagreement . . .The N. R. A code above referred to, Section 3, entitled"Provisions Regarding'Extras' ",paragraphs 2, 2 (a) and 3(a), respectively,contained the following :Such standing committee under the supervision of the Code Authority shall cause areclassification of "extras"and "extra talent" to be undertaken, based upon the fol-lowing qualifications for such labor:"Extra players"shall be those who by experienceand/or ability are known to be competent to play group and individual business partsand to otherwise appear in a motion picture in other than atmospheric background orcrowd .. . provided that, if any"extra player"employed as such is required to play apart or bit with essential story dialogue,such "extra player" shall not be deemed to bean "extra player"and shall become a "bitplayer" . . .[Italics supplied ]No specific provisions relating to stunt men,above mentioned,were contained in the basiccontract,other than that their minimum daily pay was agreed upon, and-it was providedthat rules covering their working conditions should be worked out by committees appointedby the parties.The modification agreement of 1938 and the supplemental agreement of1941, however,each contained additional specific provisions relating to the pay and work-ing conditions of the stunt men. R.K. O. RADIO PICTURES, INC.139including both crowd and individual performances in costume, make-up, or street clothes, impersonations of various types of characters,photographic doubling, and the performance of bits, or stunts, or thespeaking of a line or lines, in instances wherein the person employedwas originally engaged solely as an extra.Under the heading of"Special Classifications" this proposed Code also contained provisionsfor dancers, performing either in groups or in solo work of varioustypes, for stand-ins, and for singers, either in groups or as soloists,with reference to recording, rehearsing, or mouthing to a play-back.While the Guild objects to the use of its proposed code as a guide tothe delineation of extra work, on the ground that it was merely tenta-tive and never actually embodied in an agreement, it neverthelessappears that its objections to such categories are largely directed tothe inclusion therein of work in the fields of stunts and singing.Weshall, therefore, adopt the listing of types contained in the proposed"Code" as indicating generally the classifications intended to be in-cluded under "extra work" as we shall use that term herein, exceptas to stunts and singing, which we shall hereinafter discuss.The Companies and the Guild contend that the unit sought by theIndependent is inappropriate for the purposes of collective bargain-ing, and that only a unit which comprises all who work before thecamera is appropriate.In support of this contention the Guild pointsto its history of bargaining for all classes of performers in motionpictures, including both actors and extras, since the time of its organi-zation.The record discloses that the Guild was formed by a smallgroup of actors in June of 1933, as a result of circumstances arisingout of the "bank holiday" in that year, and was thereafter incorpo-rated as a non-profit corporation under the laws of the State of Cali-fornia.Although it was originally composed solely of actors, theGuild's membership was opened to extras in October 1933.On No-vember 15, 1934, through the intervention of Actors Equity Associa-tion, the Guild became affiliated with the American Federation ofLabor under a charter issued by the Associated Actors and Artistes ofAmerica.On May 15, 1937, the Guild secured the execution by arepresentative group of motion picture producers of a written collec-tive bargaining contract providing for a Guild shop as to all classesof actors and extras.5This contract is known in the industry as the"Basic Minimum Contract of 1937" and has since been signed by sub-stantially all producers of motion pictures in the United States.Thecontract, as hereinbefore noted,6 is for a term of 10 years, with pro-vision for the negotiation of modifications thereof, through the actionof committees representing the respective parties, meeting jointly on"In respect to extras,the Guild shop provision consisted of the limitation of employ-ment to Guild members only,on locations within 300 miles of Los Angeles, or"of the studiobase of operation of the picture."6 See footnote1, supra. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 1 of each year.This contract was subsequently amended by a'modificationagreementexecuted on September 26, 1938, and by a sup-plemental agreement executed on August 4, 1941,and, as so amended,remains ineffect at the present time.The Guild further indicates its viewpoint to be that in the eventany separation should be made of any part of the broader unit, theline of demarcation could only be drawn at the point at which it as-serts that acting is distinguished from extra work, i. e., at the speakingof a line or lines' of dialogue.However, it is clear that throughoutthe history -of the industry, as well as since the organization of theGuild, the extras have never been limited solely to the performance ofatmospheric background, or other strictly extra work.The recorddiscloses that the types of work which might be performed by extrashave always been limited only by the ability of the respective individ-uals to obtain such work.The amount of earnings which might bemade from strictly extra work has always been, on the whole, quitesmall,'and it has generally been necessary for extras attempting tomake alivelihood in motion picture work to supplement such extrawork by the performance of work in higher wage or salary brackets.A substantial number of extra players customarily have done, andnow do, not only extra work, but also bits, small parts," and stunts.The Independent, in support of its contention that the unit of extrasand bit and small part players which it seeks is appropriate, introducedevidence to show that throughout the history of bargaining these em-ployees have evinced dissatisfaction with bargaining as conducted bythe Guild; that the Guild itself has recognized a fundamental disparityof interests between the extras in the B classification and its other mem-bers; and that the Guild has discriminated against the extras and haseffectively restricted their participation in collective bargaining.Insupport of the latter contention the Independent sought to establishthat the Guild has largely failed to secure adequate wageincreases forthe extras; that the Guild has failed to consultthe extras or submit for7 Substantially all extra work is performed under employment on a day-to-day basis forvery short periods of time.The report and recommendations of the Standing Committeeappointed by the producers and the Guild to study the"extra problem,"which report wasissued in October 1940,discloses that during the year 1936 the extra players worked anaverage of 11 72 days per individual and earned an average of $105 63,'this computationbeing based on placements of extras by Central Casting CorporationIn succeeding yearsthe amounts were slightly higher, though in 1939 the average was still no greater than28 89 days per individual with yearly earnings of $317 26The statistics compiled by thegeneral manager of Central Casting Corporation,hereinafter above referred to, based bothon records of placements through that organization and on records of the employers whoare parties to this proceeding,disclose that during the year 1943,5,243 members of theGuild earned a total of$5,712,324 78 in employment at extra work,which is an averageof $1,089 51 per person8As previously indicated,and hereinafter discussed,the Independent seeks to representthose performing in bits and small parts only within certain salary rangesExtra players may originally be employed to perform extra work and then subsequentlybe assigned to the performance of a bit or part with a corresponding adjustment in theirpay; they may also be hired directly to perform bits or parts pursuant to day player,stock, or free-lance contracts. R.K. 0. RADIO PICTURES, INC.141their approval collective bargaining agreements which affect theirinterests; and that the officers and directors of the Guild, being solelyresponsible to the actors and actresses in the higher membership classi-fications, have on a number of occasions acted arbitrarily and contraryto the best interests of the extras.Concerning many of these conten-tions there is controversy in the record, the Guild disputing eithertheir truth or their materiality to the issues here involved.We find itunnecessary, however, to resolve the controversy in each instance, sincewe are of the opinion that the record, viewed as a whole, clearly estab-lishes that there is a separation of interests between the two principalclasses of employees who are employed to perform before the motionpicture camera.The record discloses that during the entire history of its organiza-tion the Guild has segregated extras into a separate class of member-ship, and has restricted their voting rights.The Guild's originalbylaws divided its members into four classes, two of which, designatedas Class A and Class B, were composed of those who had certain ex-perience on the stage, or "on the screen as a motion picture actor otherthan as an extra . . ." The third original class of membership wascomposed of those acting or intending to act on the motion picturescreen but who could not meet the eligibility requirements of the twopreceding classes.The testimony on behalf of the Guild, of its formerexecutive secretary, establishes that this latter class, then designatedas Class C, was that to which the beginners and the extras belonged.The fourth class was purely honorary, and was designated as such.The original bylaws further provided that only the Class A memberswere entitled to notice of meetings, and to vote.Although its bylaws have been several times revised, and the specificdesignations and eligibility requirements of its membership classifica-tions altered, the fundamental distinction between the extra players andother motion picture actors has continued to be reflected in the structureof the Guild. The present bylaws of the Guild divide its membershipinto three principal classes, designated as Class A, Class A Junior, andClass B.Class A is composed of those motion picture actors who, atthe time of making application for membership, have acted on thescreen during the preceding year in at least two parts for whichscreen credit was received, or who have acted. on the stage in a speakingpart during a portion of each of at least 3 of the 5 preceding years.9Class A Junior is composed of those who, at the time of making appli-cation, are pursuing the profession of a motion picture actor and have,obtained an engagement for a speaking part, or a part requiring thespeaking of a line or lines, and who are not eligible for Class A mem-9 Provision is also made for admission to Class A of any actor whom the board of direc-tors, in its discretion, may deem eligible by reason of present or past achievement,thoughhe does not otherwise come within the qualifications. -142DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership.10Class B is composed of all those who have performed, or areperforming, or are about to perform in motion pictures but are noteligible for membership in Class A or Class A Junior. Inasmuch as'none of the Class A Junior members, and no Class A members whojoined the Guild after February 13, 1938, are permitted by the Guildto do extra work,11 substantially all of those who perform extra workare found in the Class B membership of the Guild. The present Guildbylaws, like the original bylaws, restrict the right to receive notices ofGuild meetings, and to vote, solely to the Class A members. The boardof directors, which is the governing and policy-making body of theGuild, is elected by the Class A membership and, with the exception ofthe executive secretary who need not be a member of the Guild, is com-posed of Class A members. Although Class B members are specificallygranted the right to vote on the question of, a strike of the Class Bmembership, to vote at Class B membership meetings, to vote on ap-proval of collective bargaining agreements made by the board of direc-tors affecting their interests, and to initiate and vote for a specifiedmanner of withdrawal of Class B members from the Guild, all suchvoting privileges are qualified by restrictive provisions, and it is ap-parent that essential control of the Guild is effectively retained by itsClass A members.Further recognition by the Guild of the separateness of the interestsof the extra players is reflected by the fact that, on at least two oc-casions, it has offered to the extras the privilege of separating into anautonomous organization, with release from the provisions of the Guild-shop contract.In May 1939, apparently as a response to unrest andagitation among the extra players, the Guild circulated to its Class Bmembers a ballot on the question "Shall the Extras Remain in theGuild?" In October 1943, the board of directors mailed to its Class Bmembers ballots on the question of whether the extras should be sepa-rated from the Guild and formed into a separate union, according to anautonomy plan which provided for a separate union under either adirect charter from the "Four A's" 12 or local charter from the Guild.The results of the balloting in each instance indicated rejection of theGuild's offers by the very great majority of the Class B members whovoted.The record further discloses, however, that in each of the fore-going instances of proffered autonomy the Guild clearly indicated that"Class A Junior members, except singers, are permitted to wbrk at a minimum of notless than$25 a day.u Section 2 (a) of the bylaws provides that "Class A Junior members shall not do extrawork in motion pictures within the radius of 300 miles of Fifth & Rossmore Streets, LosAngeles, . . . except with the express permission of the Board of Directors."Rule 27 ofthe Guild's Rules and Regulations provides that "Class A members who joined the Guildafter February 13, 1938, other than Juvenile members under the ages of Sixteen(16) years,shall not be eligible to do extra work in motion pictures in California except with theexpress permission of the Board of Directors."32Associated Actors and Artistes of America,A. F. of L., with which, as hereinbeforementioned,the Guild is affiliated. R.K. O. RADIOPICTURES, INC.143itwould release its jurisdiction only as to atmospheric or backgroundwork, and would retain it as to all other types of performance beforethe camera. In literature accompanying the May 1939 ballots theGuild stated that it would reserve jurisdiction over "any player whospeaks a line, plays a part, or does a stunt in motion pictures."Juris-diction of the proposed new union under the autonomy plan of Oc-tober 1943 was described by the Guild as confined to extras who appearin motion pictures for atmosphere and background purposes only; nojurisdiction would be granted over persons doing work involving4hespeaking of lines of dialogue, or over stunt performers, and singers.The "Screen Actor," a publication of the Guild, issue of April 1943,emphasizes the difference in interests of the extra players and, dis-cusses the issue of autonomous organization by the Class B member-ship.The position of the Guild is therein stated as follows :The reasons for separation between the two groups date back tothe beginning of the Guild, which was organized for the pro-tection of the professional actor.Because actors were tryingto obtain their first contract from producers, it was thought ad-visable to have that contract negotiated by a single bargainingagency representing actors and extra players alike.This deci-sion was reached not, primarily, because the actor and the extraplayer had common problems,somuch as because jointly theypossessed a strength they did not have singly, and in obtainingthat first contract, all strength that could be summoned wasneeded.Particularlywas this true of the Class B players.Without the support of the Class A member, the extra playerhad little bargaining power; it is doubtful if he could have won'a contract for himself.This factor outweighed all the obviousdisadvantages of having both groups in a single organization..Admittance of extra players to the Guild was, from the beginningon a non-voting basis.This was recognized by everyone as un-democratic in structure, but no other course was feasible.TheClass B members far outnumber the Class A group.If they weregiven a vote, they would determine the policy of the entireGuild-a condition which would be not only impractical, but un-fair to the actors for whom the Guild are organized.. . .Furthermore, it places on a single organization the task of solv-ing the problems of two groups which, in many instances, havedifferent interests and different professional needs.As long asthe Guild continues to try to serve both groups, it cannot be surethat it is doing the best possible job for either of them... .[Italics supplied]It thus appears that the organizational structure of the Guild, where-by ultimate control has been retained by the class above referred to as618683-45-vol. 59-11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD"professional actors," comprising the stars, featured players, andothers who have received screen credit for their performances, wasthe result of recognition by this group of the existence of a sharp con-flict between their interests and the interests of the extras.Althoughwe customarily are reluctant to depart from a unit established bycollective bargaining history, we nevertheless do not regard bargain-ing history to be necessarily conclusive.In view of all the circum-stances herein disclosed, we are of the opinion that, as a group, em-plgyees performing extra work and bits and parts such as have beengenerally performed by Class B members of the Guild, constitute aseparate appropriate unit for the purposes of collective bargaining.As indicated above, the Independent also seeks to include within theunit only those extra players performing in bits and small parts whosecompensation therefor falls within certain wage or salary 'limitations,i.e., those employed at rates from $25 to $50 per day 13 under dayplayer contracts, $250 per week or less under stock contracts, from$100 to $250 per week under free-lance contracts, and from $25 to $50per day or $100 to $250 per week at employment for "pantomime"work.At the hearing there was introduced in evidence 14 summariesof records of employment, both through Central Casting Corporationand directly by the studios involved in this proceeding, of employeesin the several membership classifications of the Guild, within theemployment classifications with which we are here concerned.Thesesummaries disclose that 953 Class B members 15 were employed duringthe year 1943, under 2,171 day-player contracts within the $25 to $50daily wage range, and that 113 of the Class B members were employedunder 231 such contracts at a higher daily rate.16As to work per-formed under free-lance contracts,17 these summaries disclose that 377Class B members were employed, during the year 1943, under 499 suchcontracts within the range of $100 to $250 per week, and that 30 ClassB members were employed under 39 such contracts at a. higher rate.18Thus, 143 Class B members were employed during 1943 at rates in13The bottom figures,where given,correspond to present minimums established for per-formances under the respective types of contract.14Board'sExhibits Nos. 2-A to 2-E, prepared by the general manager of Central CastingCorporation at the request of all the parties hereto.15The above represents a total of the figures as to Class B,Class B Special,and Class BMinor members appearing in the exhibitThe latter two divisions,however, constitute arelatively small portion both of the Class B membership and of the employment reflected inthe report.15Although the record discloses that in the preparation of the summaries not all stuntwork was separated from the employment represented by the above figures, these figuresprincipally represent employment at bits and small parts.A separatecompilation as tostunt work supports similar conclusions as to the wage ranges under which it is performedby Class B members11Free-lance contracts,as distinguished from day-player agreements, primarily involveemployment on a weekly basis, with a guarantee of a minimum of,1 week's employment ina designated role at a minimum salary of not less than $100 per week.18 The summaries,in general,however, indicate a greater number of performances byClass A and Class A Junior members of the Guild than by Class B members.This is trueespecially in the case of free-lance work. R.K. 0. RADIO PICTURES, INC.145excess of the wage limitations sought herein by the Independent.Therecord does not establish that all of such employees were not. requiredto rely also upon earnings received from the performance of extrawork to maintain a livelihood.The Independent contends, in support of the proposed salary orwage rate limitation by which it seeks to delimit the unit, that suchrestriction would serve to exclude those whose work and interests aremore nearly aligned with those of the Class A and Class A Juniormembers than with those of the other Class B members of the Guild.As we have heretofore indicated, we regard all those who engage inextra work, including both those who may be employed solely for extrawork and those who, in addition to performing extra work, are alsoemployed to perform bits and parts either directly pursuant to dayplayer, stock, or free-lance contracts or by adjustment subsequent tobeing employed originally for extra work, as possessing substantial in-terests such that they may be joined in a single bargaining unit.How-ever, we do not believe that Class B members of the Guild who engagesolely in the performance of bits and parts possess like interests, since itis apparent that they are not forced to rely on extra work for a portionof their livelihood and would thus have interests more nearly alignedto the Class A and Class A Junior members of the Guild who as agroup likewise perform no extra work.19Adoption of the Independ-ent's proposed wage limitation would be to ignore the foregoingdivergence of interests between the two groups of Class B memberswho perform bits or parts; it would exclude those employees who,although they perform bits and parts at rates in excess of the proposedlimitation, nevertheless have not received sufficient recognition in theirprofession to warrant relinquishing the performance of extra workas a means of livelihood and it would include others performing exclu-sively in bits and parts.We are of the opinion, therefore, that a morereasonable demarcation with respect to those Class B members of theGuild who perform bits and parts would be to include within the unitall employees who perform both extra work and bits or parts, and toexclude, all employees who perform bits and parts exclusively; and weshall so delineate the unit.'The Guild contends that stunt work is not extra work.As notedhereinabove, the 1937 basic contract, which we have adopted as partof our delineation of extra work, excludes stunt work from that cate-gory.However, in the proposed "Code for Extra Players," whichwe have also utilized in such delineation, stunt work was includedas extra work in instances wherein it was performed by persons orig-19As hereinabove noted, Class A members who became such members prior to February13, 1938, are permitted also to engage in extra work.The number of such Class A mem-bers performing extra work- is quite small,not exceeding 40 during the year of 1943. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDinally engaged as extras.At the hearing, stunt work was describedby a professional stunt man as being performed principally by 25or 26 leading stunt men, who earn their livelihood by performance ofthe more hazardous stunts, are competent to assume entire charge ofpreparation for and execution of the more difficult stunt peiformances,and are paid at rates commensurate with the type of stunts performed.All but two of these professional stunt men are Class A or Class AJunior members of the Guild and hence do not engage in extra work.The record shows, however, that many of the Class B members of theGuild are employed to perform work which is designated as stuntwork.In view of the entire record, we are of the opinion that, ascontended by the Guild, stunt work, as such, is not properly to be con-sidered extra work.However, inasmuch as it appears that manyextras also have customarily performed this type of work, we are ofthe opinion that the reason for including those who perform bothextra work and bits and parts, as above discussed, is equally applicableto those performing both extra work and stunts.Accordingly, weshall include in the unit those employees performing stunts who alsorely upon extra work for a livelihood.'None of the parties herein contends that singing has not customarilybeen classified as extra work, and, as indicated above, the "Code forE*tra Players" included, singing among the classifications listed there-in.The Guild contends, however, that in the motion picture industrysinging is more nearly akin to acting, and that consequently the in-terests of the singers are more closely allied to those of the actors whoare Class A and Class A Junior members of the Guild. The record dis-closes that there are approximately 250 recognized singers in the Guild,the great majority of whom do not do extra work, and who are engageddirectly by the studios rather than through Central Casting Corpora-tion.The singers all originally were Class B members of the Guild,but due to anxiety concerning the possibility of a change in theirstatus should the Guild accord autonomy to the Class B members;they as a group requested transfer to membership in Class A Junioror Class B.The Guild, in August 1943, granted this request, andapproximately 183 singers thereupon transferred to Class A or ClassA Junior membership and were thus precluded from the performanceof extra work; the remainder, however, retained their Class B mem-bership.In view of the foregoing, we are of the opinion that theinterests of the singers as a class are more closely allied with thoseof the actors included within-the Class A and Class A Junior member-ship'of the Guild than those of the extras; we shall accordingly notinclude the singers as a group within the unit.However, the retentionof B membership by some of the singers makes it apparent that theremay be some who, like the bit players and stunt men discussed above,find it necessary to rely in part upon employment at extra work for a R.H. 0. RADIO PICTURES,- INC.147livelihood and who would thus have interests in common with the,extras.Accordingly, we shall exclude only those employees whoengage solely in the performance of singing work.We find that all employees of the Companies who perform extrawork '20 including those who, in addition to the performance of extrawork, also perform stunts, singing, or bits or parts involving a lineor lines of essential story dialogue '21 either directly pursuant to dayplayer, stock, or free-lance contracts or by adjustment subsequent tobeing employed originally for extra work, but excluding all employeeswho perform exclusively stunts, singing, or bits or parts with essentialstory dialogue, and all Class A and Class A Junior members of theGuild,` constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.23V. THE DETERMINATION OF REPRESENTATIVESThe Independent seeks to exclude from participation in the elec-tion all "temporary war members" of the Guild. In order to fill themany vacancies in the extra ranks caused by the withdrawal of playersto enter the armed services, the Board of Directors of the Guild, bya bylaws amendment adopted November 8, 1943, created a class ofmembership known as the "Temporary Class B Special War Member-ship."There are now more than 300 members of the Guild in thisclassification.However, in order to provide opportunity for reem-ployment of the members now on military withdrawal at such time asthey may return from service, the amendment also provides that suchmembership shall be subject to termination and revocation at any-time.Inasmuch as they otherwise have been employed under the sameconditions as regular Class B members of the Guild, we are of theopinion that they possess sufficient interests in common with the otheremployees in the unit to justify their participationthe election.Accordingly, we find that they are eligible to vote.24The record indicates that among the extras some receive very littleemployment and apparently do not depend upon extra work for anysubstantial portion of their livelihood.The Independent desires toexclude such employees, and therefore requests that eligibility to par-20As such term is adopted herein,i.e , as generally defined in the Basic Minimum Con-tract of 1937 and further delineated by the proposed"Code for Extra Players" formulatedby the Guild21The record discloses that in exceptional cases acting is done entirely in pantomime,i.e , without spoken words.In adoptingthe definition of bits and parts as involving thespeaking of essential story dialogue it is also intended to include those occasions whereincomparable performancesare executedentirely in pantomime.22 It is intended hereby also to excludethoseClass A members who, solely by virtue ofhaving held such membership prior to February13, 1938,are permitted to do extra work.23 Inasmuch as it isapparentthat none of the employeeswithin theunit thus describedpossesses supervisory authority,we have omitted excluding supervisory employees withinour customary definition.However, wedo not intend theieby to include in the unit anyemployees occupying a supervisory status.24 SeeMatter of Northern Indiana Public Service Company,51 N. L. R. B. 500, 504. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDticipate in the election be limited to those in the appropriate categorieswho have worked not less than 30 days during the past year. TheIndependent, in requesting the foregoing eligibility limitation, makesno clear distinction as to the type of work at which employees musthave been employed for the requisite 30 days.However, since, theunit herein found appropriate is primarily one composed of extras,we are of the opinion that the 30-day limitation should be one confinedto employment at extra work.Accordingly, we find that employeeswho have been employed by the Companies in the performance ofextra work less than 30 days during the year preceding the date ofthis Direction do not possess sufficient interests in the results of theelection to justify their participation therein; they shall be ineligibleto vote.The Independent also desires to exclude those who work on "waiv-ers," though they may be employed within the classifications constitut-ing the appropriate unit herein.The record discloses that, in viewof the limited membership of the Guild and the varying employmentrequirements of the motion picture producers, it is not always possiblefor requests for employment to be filled from within the Guild mem-bership in accordance with the Guild-shop contract. In such event,it is customary for the producer to demand, and the Guild to issue, awaiver permitting employment of a non-member of the Guild.TheIndependent contends that those who are employed on waivers usuallywork for only one specific job and do not become regularly employedin the industry. It would appear, however, that those employed onwaivers, who have nevertheless received sufficient employment to meetthe requirements for eligibility herein set forth, possess sufficient pros-pect of frequent reemployment to justify their participation in theelection.We find, therefore, that employees otherwise eligible to votein the election, are not ineligible solely by reason of employment onwaivers issuecrby the Guild.We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed 30 or moredays in the performance of extra work by the Companies during theyear immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Regional Director is hereby authorized, in his discretion,to conduct the election in whole or in part by mail.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyL R.K. 0. RADIO PICTURES, INC.149DImc D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with R. K. O. RadioPictures, Inc., Los Angeles, California, Columbia Pictures Corp., Hol-lywood, California, Loew's Incorporated, Culver City, California,Paramount Pictures, Inc., Los Angeles, California, Republic Produc-tidns, Inc., Hollywood, California, 20th Century-Fox Film Corp., LosAngeles, California, Principal Artists Productions, Culver City, Cali-fornia, Universal Pictures Co., Inc., Universal City, California, War-ner Bros. Pictures, Inc., Burbank, California, and Vanguard Films,Inc., Culver City, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed in the performance of extra work not less than 30 daysduring the year immediately preceding the date of this Direction,including employees who did not work during said period becausethey were ill, or on vacation, or temporarily laid off, and includingemployees in the armed forces of the United States who were employedin the performance of extra work not less than 30 days during the yearimmediately preceding their induction and who present themselvesin person at the polls, but excluding any who have since quit or been'discharged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Screen Players Union, or by Screen Actors Guild, Inc., forthe purposes of 'collective bargaining, or by neither.ORDEROn the basis of the above findings of fact in respect to the businessof Samuel Goldwyn Studios, the National Labor Relations Boardhereby orders that the petition for investigation and certification ofrepresentatives of employees of Samuel Goldwyn Studios, Los An-geles, California, filed by Screen Players Union, be, and it hereby is,dismissed.